Case: 1:18-cv-05978 Document #: 28-1 Filed: 10/09/19 Page 1 of 4 PagelD #:68

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

JEFFREY JOSEPH LAURIC, Executor of the )
Estate of JERRY LEON LAURIC, )
)

Plaintiff, No. 18 C5978

v. Judge Gettleman

UNITED STATES OF AMERICA, )
)
Defendant. )

STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE
OF FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. § 2677

It is hereby stipulated by and between the undersigned plaintiff and the United States of
America, by their respective attorneys, as follows:

1. The parties do hereby agree to settle and compromise each and every claim of any
kind, whether known or unknown, arising directly or indirectly from the acts or omissions that
gave rise to the above-captioned action under the terms and conditions set forth in this Settlement
Agreement.

2. The United States of America agrees to pay the sum of $600,000, which sum shall
be in full settlement and satisfaction of any and all claims, demands, rights, and causes of action
of whatsoever kind and nature, arising from, and by reason of any and all known and unknown,
foreseen and unforeseen bodily and personal injuries, damage to property and the consequences
thereof, resulting, and to result, from the subject matter of this settlement, including any claims for
wrongful death, for which plaintiff or plaintiff's guardians, heirs, executors, administrators, or
assigns, and each of them, now have or may hereafter acquire against the United States of America,

its agents, servants, and employees.
Case: 1:18-cv-05978 Document #: 28-1 Filed: 10/09/19 Page 2 of 4 PagelD #:69

3. Plaintiff and plaintiffs guardians, heirs, executors, administrators, and assigns
hereby agree to accept the sums set forth in this Stipulation of Compromise Settlement in full
settlement, satisfaction, and release of any and all claims, demands, rights, and causes of action of
whatsoever kind and nature, including claims for wrongful death, arising from, and by reason of
any and all known and unknown, foreseen and unforeseen bodily and personal injuries, damage to
property and the consequences thereof which they may have or hereafter acquire against the United
States of America, its agents, servants, or employees on account of the same subject matter that
gave rise to the above-captioned action, including any future claim or lawsuit of any kind or type
whatsoever, whether known or unknown, and whether for compensatory or exemplary damages.
Plaintiff and plaintiff's guardians, heirs, executors, administrators, and assigns further agree to
reimburse, indemnify, and hold harmless the United States of America, its agents, servants, and
employees from and against any and all such causes of action, claims, liens, rights, or subrogated
or contribution interests incident to or resulting from further litigation or the prosecution of claims
by plaintiff or his guardians, heirs, executors, administrators or assigns against any third party or
against the United States, including claims for wrongful death.

4. This Stipulation for Compromise Settlement is not, is in no way intended to be, and
should not be construed as, an admission of liability or fault on the part of the United States, its
agents, servants, or employees, and it is specifically denied that they are liable to the plaintiff. This
settlement is entered into by all parties for the purpose of compromising disputed claims under the
Federal Tort Claims Act and avoiding the expenses and risks of further litigation.

5. It is also agreed, by and between the parties, to dismissal of this case with prejudice
pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each of the parties to bear their own costs, fees,
and expenses, and that any attorney’s fees will be paid out of the settlement amount and not in

addition thereto.
Case: 1:18-cv-05978 Document #: 28-1 Filed: 10/09/19 Page 3 of 4 PagelD #:70

6. It is also understood by and between the parties that pursuant to 28 U.S.C. § 2678,
attorney’s fees for services rendered in connection with this action shall not exceed 25 percent of
the amount of the compromise settlement.

7. The persons signing this Stipulation for Compromise Settlement warrant and
represent that they possess full authority to bind the persons on whose behalf they are signing to

the terms of the settlement.

8. Payment of the settlement amount will be made by government electronic funds
transfer (EFT) as per the following:

Bank Name: First American Bank

Bank Address: 700 Busse Road, Elk Grove Village, Illinois 60007

Routing Number: 071922777

Name of Account: BEUTEL HURST BOLEKY LLC —IOLTA Client Fund Account
Account Number: 07811299203

Type of Account: Checking

mogae op

Plaintiff's attorneys agree to distribute the settlement proceeds to plaintiff.

9. The parties agree that this Stipulation for Compromise Settlement, including all the
terms and conditions of this compromise settlement and any additional agreements relating thereto,
may be made public in their entirety, and the plaintiff expressly consents to such release and
disclosure pursuant to 5 U.S.C. § 552a(b).

10. It is contemplated that this Stipulation for Compromise Settlement may be executed
in several counterparts, with a separate signature page for each party. All such counterparts and
signature pages, together, shall be deemed to be one document.

11. This stipulation contains the entire agreement between the parties with respect to
the subject of this litigation and supersedes all prior negotiations and writings regarding this matter.
Any modification of this stipulation may be made only in a writing signed by or on behalf of all

parties.
Case: 1:18-cv-05978 Document #: 28-1 Filed: 10/09/19 Page 4 of 4 PagelD #:71

Attorney for defendant:

Attorney for plaintiff:

Plaintiff:

JOHN R. LAUSCH, Jr.
United States Attorney

By: e
SUSAN WILLOUGHBY ANDERSON
Assistant United States Attorney
219 South Dearborn Street
Chicago, IHinois 60604
(312) 886-9082
willoughby.anderson@usdoj.gov

Executed this day __ of October, 2019.

[hf

os
BRIANHURST
BEUTEL HURST BOLEKY LLC
Attorneys at Law

350 N. LaSalle Drive, Suite 810
Chicago, Mlinois 60654

— Ss

Executed this day x of October, 2019.

EEPREY Ic EPH LAURIC, Executor of the

Estate of JERRY LEON LAURIC

 

Executed this 4#-day of October, 2019.

 
